The appeal is from an order of the County Court, Kings County, which denies appellant’s motion to vacate a judgment, entered on the verdict of a jury, finding him guilty of the crime of burglary in the second degree, and imposing sentence of imprisonment. The motion, made several years after appellant served the sentence imposed by the judgment, is based on the ground that the trial was unfair and in violation of his constitutional .rights in that perjured testimony was given as to the voluntary nature of appellant’s confession, and that a witness was permitted to testify to the commission by appellant of a crime additional to that charged in the indictment. Order affirmed. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.